MEMORANDUM **
Clarence Haywood appeals pro se the district court’s Fed.R.Civ.P. 12(b)(6) dismissal of his complaint brought under Bivens v. Six Unknown Named Agents of the Federal Bureau of Narcotics, 403 U.S. 388, 91 S.Ct. 1999, 29 L.Ed.2d 619 (1971) against three Ninth Circuit Court of Appeals Judges, based upon their denial of his application to file a second or successive habeas corpus petition.
Because Judges Ferguson, Rymer and Hawkins are entitled to absolute judicial immunity from Haywood’s suit, dismissal was proper. Ashelman v. Pope, 793 F.2d *9261072, 1075-76, 1078 (9th Cir.1986) (en banc).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9th Cir. R. 36-3.